Case 2:19-bk-10119-RK   Doc 214 Filed 11/15/19 Entered 11/15/19 16:10:39             Desc
                          Main Document Page 1 of 4


 1   David A. Tilem (SB # 103825)
     LAW OFFICES OF DAVID A. TILEM
 2   206 N. Jackson Street, Suite 201
     Glendale, California 91206                        FILED & ENTERED
 3   Tel: 888-257-7648 * 818-507-6000
          Fax:(818) 507-6800
 4   DavidTilem@TilemLaw.com                                    NOV 15 2019
 5   Attorneys for Debtor
                                                           CLERK U.S. BANKRUPTCY COURT
                                                           Central District of California
 6                                                         BY bakchell DEPUTY CLERK


 7
                           UNITED STATES BANKRUPTCY COURT
 8
                           CENTRAL DISTRICT OF CALIFORNIA
 9
                                LOS ANGELES DIVISION
10

11
     In re:                               )   Case No. 2:19-bk-10119-RK
12                                        )
                                          )   Chapter 11
13                                        )
     DAVID LEE                            )   ORDER GRANTING DEBTOR’S
14
                                          )   MOTION (DKT. #195) FOR ORDER
15                                        )   AUTHORIZING DEBTOR TO OBTAIN
                          Debtor.         )   CREDIT PURSUANT TO [11
16                                        )   U.S.C.] §364(c)(2)
                                          )
17                                        )   Date: November 14, 2019
                                          )   Time: 11:00 a.m.
18
                                          )   Ctrm: 1675
19

20         On November 7, 2019 Debtor filed a motion seeking leave to

21   refinance his residence (Dkt. #195).          Debtor also filed an

22   application asking that the motion be heard on short notice.
23
     (Dkt. #196).       On November 7, 2019 the Court granted the
24
     application and issued an Order setting the motion for hearing at
25
     the date, time and place set forth above.             (Dkt. #197).
26
           The Court conducted a hearing on the motion (Dkt. #195) at
27

28
     the date, time and place set forth above.             David A. Tilem of the
Case 2:19-bk-10119-RK   Doc 214 Filed 11/15/19 Entered 11/15/19 16:10:39          Desc
                          Main Document Page 2 of 4


 1   Law Offices of David A. Tilem appeared on behalf of the Debtor.
 2   Baruch Cohen of the Law Office of Baruch C. Cohen appeared on
 3
     behalf of creditor YCCS, LLC.            There were no other appearances.
 4
           After consideration of the moving and responding papers, the
 5
     arguments of counsel and for the reasons set forth on the record,
 6
           IT IS HEREBY ORDERED:
 7

 8         1.    The motion is granted in full.

 9         2.    Debtor is authorized to proceed with the financing as

10   proposed in the motion (Dkt. #195) with escrow to close no later
11
     than November 30, 2019.
12
           2.    The property affected by this Order is commonly known
13
     as 840 S. Dunsmuir Ave., Los Angeles, CA 90036 (the “Property”).
14
     The Assessor’s Parcel Number (“APN”) for the Property is believed
15
     to be 5089-020-012 and the legal description for the Property is
16

17   believed to be:

18         LOT 42 OF TRACT NO. 4464, IN THE CITY OF LOS ANGELES, COUNTY OF LOS ANGELES,
           STATE OF CALIFORNIA, AS PER MAP RECORDED IN BOOK 48, PAGE 51 OF MAPS, IN THE
19         OFFICE OF THE COUNTY RECORDER OF LOS ANGELES COUNTY, CALIFORNIA.

20   In the event of any inconsistency between the street address, the
21
     APN or the legal description for the Property, the street address
22
     shall be deemed the correct description.                Interested parties,
23
     including escrow or title, are authorized to insert a corrected
24
     APN or legal description as necessary to correspond to the
25
     specified street address.
26

27

28
                                                2
Case 2:19-bk-10119-RK   Doc 214 Filed 11/15/19 Entered 11/15/19 16:10:39   Desc
                          Main Document Page 3 of 4


 1         3.    Debtor is authorized to borrow the sum of $1,226,000 as
 2   proposed in the motion (Dkt. #195). The loan shall be secured by
 3
     a Deed of Trust against the Property in first position.
 4
           4.    Escrow is authorized and directed to utilize the loan
 5
     proceeds as follows:
 6
                 a.     to pay all of the ordinary and necessary loan
 7

 8         processing costs set forth on the projected closing

 9         statement attached as Exhibit 7 to the motion including, but

10         not limited to the payment of a broker’s commission;
11
                 b.     to pay in full the claim held by Selene Finance,
12
           LP.
13
                 c.     to pay the junior lienholder YCCS, LLC the sum of
14
           $495,000 in full and complete satisfaction of its lien
15
           against the Property and claim against the bankruptcy
16

17         estate.

18         5.    After payment of the foregoing, any net loan proceeds
19   shall be remitted to borrower.
20
     //
21
     //
22
     //
23

24

25

26

27

28
                                            3
Case 2:19-bk-10119-RK      Doc 214 Filed 11/15/19 Entered 11/15/19 16:10:39   Desc
                             Main Document Page 4 of 4


 1           6.     The continued hearing for this matter set for November
 2   27, 2019 at 9:00 a.m. is off calendar.
 3

 4
                                        ###
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24   Date: November 15, 2019

25

26

27

28
                                               4
